Case 2:17-cv-00123-JRG Document 337 Filed 10/02/18 Page 1 of 1 PageID #: 17510



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

OPTIS WIRELESS TECHNOLOGY, LLC et al                  §
           Plaintiffs,                                §
                                                      §
v.                                                    §    CASE NO. 2:17-cv-00123-JRG
                                                      §
HUAWEI DEVICE (SHENZHEN) CO., LTD.                    §
          Defendants.                                 §

                                   REPORT OF MEDIATION

       The above-captioned case was mediated by David Folsom on Friday, September 28,

2018, between Plaintiffs, Optis Wireless Technology, LLC, PanOptis Patent Management, LLC,

and Optis Cellular Technology, LLC, and Defendants Huawei Device USA, Inc. and Huawei

Device (Shenzhen) Co., Ltd. The mediation session has been suspended. The undersigned

mediator will continue to work with the parties in an effort to settle.

       Signed this 2nd day of October 2018.


                                                      /s/ David Folsom
                                                      David Folsom
                                                      TXBN: 07210800
                                                      JACKSON WALKER, LLP
                                                      6002-B Summerfield Drive
                                                      Texarkana, Texas 75503
                                                      Telephone: (903) 255-3250
                                                      Facsimile: (903) 255-3265
                                                      E-mail: dfolsom@jw.com


                                 CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in
compliance with Local Rule CV-5(a) on this 2nd day of October 2018. As such, this document
was served on all counsel who are deemed to have consented to electronic service. Local Rule
CV-5(a)(3)(A).

                                                      /s/ David Folsom
                                                      David Folsom
